Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Fanta (US 6294289) and Konishi (US 20130164618) as cited on the record.  Fanta is relied on to disclose a nonaqueous electrolyte secondary battery discloses a lithium salt as in Formula 7 and an organic solvent as in Formula 10.  However, Fanta does not disclose that the lithium salt of Formula 7 in the electrolyte solution is within a range of c ≥ 2.2 and that the lithium salt of the linear carbonate to the salt is from 1.4 to 5.0.  Konishi is relied on to teach the G/D ratio and does not disclose the missing limitation of Fanta.  For the reasons above, claims 24-25, 37, 42-43, 48, and 55-63 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 24-25, 37, 42-43, 48, and 55-63 are allowable. Claims 26-31, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement  species A-G, as set forth in the Office action mailed on 7/23/2018, is hereby withdrawn and claims 26-31 and 34-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723